This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 RICHARD A. HAWTHORNE,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,040

 5 DAVID CHRISTOPHER,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Karen L. Parsons, District Judge


 9 Richard A. Hawthorne
10 Ruidoso, NM

11 Pro Se Appellee

12   Hennighausen & Olsen, LLP
13   A. J. Olsen
14   Ken B. Wilson
15   Jeff Grandjean
16   Roswell, NM

17 for Appellant
1                          MEMORANDUM OPINION

2 KENNEDY, Judge.

3       Summary reversal was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary reversal has been filed, and the time for doing

5 so has expired.

6       REVERSED.

7       IT IS SO ORDERED.



8                                             _______________________________
9                                             RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 ___________________________
12 LINDA M. VANZI, Judge



13 ___________________________
14 TIMOTHY L. GARCIA, Judge




                                          2